—Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in grant*984ing a conditional order of protection (see, Nama Air Cargo Co. v Unitrans Consol., 208 AD2d 604, 605; see also, Oneto v Hotel Waldorf-Astoria Corp., 65 AD2d 520, 521). The IAS Court is vested with broad discretion in supervising disclosure (see, Blumenthal v Tops Friendly Mkts., 182 AD2d 1105, 1106; Matter of Love Canal Actions, 161 AD2d 1169, 1170). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Discovery.) Present — Denman, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.